Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                        ATTORNEYS FOR APPELLEE:

CLINTON DAVIS                                            GREGORY F. ZOELLER
Michigan City, Indiana                                   Attorney General of Indiana

                                                         MICHAEL GENE WORDEN
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                                                          FILED
                                                                                       May 09 2012, 9:25 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                               CLERK
                                                                                             of the supreme court,
                                                                                             court of appeals and
                                                                                                    tax court




CLINTON DAVIS,                                           )
                                                         )
       Appellant-Defendant,                              )
                                                         )
               vs.                                       )      No. 48A05-1110-CR-547
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                     APPEAL FROM THE MADISON SUPERIOR COURT
                         The Honorable Rudolph R. Pyle, III, Judge
                              Cause No. 48D01-9502-CF-67


                                                May 9, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                           Case Summary

          Clinton Davis, pro se, appeals the trial court’s denial of his fourth motion to

correct erroneous sentence. Because Davis’s argument requires consideration of matters

beyond the face of the sentencing judgment, a motion to correct erroneous sentence was

not the appropriate vehicle for Davis to use. Accordingly, we conclude that the trial court

properly denied his fourth motion.

                                 Facts and Procedural History1

          In 1996, Davis was convicted of three counts of Class A felony attempted murder,

Class D felony criminal recklessness, and two counts of Class D felony resisting law

enforcement.      The only sentences at issue on appeal are Davis’s attempted-murder

sentences. The trial court sentenced Davis to forty years for each attempted murder

conviction and ran two of them consecutively and the third concurrently. Thus, the trial

court sentenced Davis to eighty years for these three convictions. The record indicates

that the trial court found the following aggravators: “the location of the first attempted

murder was a church, some of the intended victims were police officers, and defendant’s

post-conviction attitude – lack of remorse, implied threats to the Probation Department,

and blaming the victim.” Appellant’s App. p. 9 (CCS); see also id. at 17 (sentencing

order).




          1
          Although this case has a lengthy and complicated procedural history, the only documents Davis
includes in his appendix are the CCS from the trial court and his original 1996 sentencing order. Davis
includes neither any of this Court’s previous opinions or orders nor any of the motions or orders from the
courts below. Notably, Davis fails to include the very motion to correct erroneous sentence from which
he now appeals. This failure has made it extremely difficult for us to construct the facts and procedural
history of this case.
                                                    2
       Davis belatedly appealed, and we affirmed the trial court in a memorandum

decision. Davis v. State, No. 48A02-9703-CR-179 (Ind. Ct. App. Feb. 26, 1998). Our

Supreme Court denied transfer.

       Davis then sought post-conviction review, which the court denied.           Davis

appealed, and we affirmed the post-conviction court in a memorandum decision. Davis v.

State, 48A02-0402-PC-191 (Ind. Ct. App. Sept. 17, 2004). Our Supreme Court again

denied transfer.

       Davis, pro se, filed a motion to correct erroneous sentence in September 2007

which, according to the short CCS entry, challenged his consecutive sentencing.

Appellant’s App. p. 13 (CCS). The trial court denied the motion. Id. (CCS). Davis

appealed, but we dismissed it because Davis failed to show cause why the appeal should

not be dismissed. Davis v. State, 48A02-0712-PC-1155 (Ind. Ct. App. July 7, 2008).

       Davis, pro se, filed a second motion to correct erroneous sentence in September

2008. The CCS does not reveal the nature of Davis’s challenge this time. The trial court

denied this motion. Appellant’s App. p. 14 (CCS). Davis appealed, but we dismissed the

appeal with prejudice because Davis failed to show cause why the appeal should not be

dismissed. Davis v. State, No. 48A02-0807-PC-648 (Ind. Ct. App. Mar. 23, 2009).

       Davis, pro se, filed a third motion to correct erroneous sentence in July 2009.

Appellant’s App. p. 15 (CCS). Again, the CCS does not reveal the nature of Davis’s

challenge. The trial court denied the motion, and we dismissed the appeal with prejudice.

Davis v. State, 48A02-0905-CR-382 (Ind. Ct. App. Sept. 29, 2009).




                                           3
      In September 2011, Davis, pro se, filed a fourth motion to correct erroneous

sentence. Appellant’s App. p. 16 (CCS). As explained above, Davis did not include this

motion in his appendix. The trial court denied the motion. Id. (CCS).

      Davis now appeals.

                                Discussion and Decision

      Davis appeals the trial court’s denial of his fourth motion to correct erroneous

sentence. The State responds that because the alleged sentencing errors are not clear

from the face of the sentencing judgment, a motion to correct erroneous sentence was the

wrong vehicle in which to bring this claim.

      An inmate who believes he has been erroneously sentenced may file a motion to

correct the sentence pursuant to Indiana Code section 35-38-1-15:

      If the convicted person is erroneously sentenced, the mistake does not
      render the sentence void. The sentence shall be corrected after written
      notice is given to the convicted person. The convicted person and his
      counsel must be present when the corrected sentence is ordered. A motion
      to correct sentence must be in writing and supported by a memorandum of
      law specifically pointing out the defect in the original sentence.

Ind. Code § 35-38-1-15; see also Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008). The

purpose of this statute “is to provide prompt, direct access to an uncomplicated legal

process for correcting the occasional erroneous or illegal sentence.” Robinson v. State,

805 N.E.2d 783, 785 (Ind. 2004) (quotation omitted). Accordingly, a motion to correct

sentence may only be filed to address a sentence that is “erroneous on its face.” Neff, 888
N.E.2d at 1251 (citing Robinson, 805 N.E.2d at 786). Claims that require consideration

of the proceedings before, during, or after trial may not be presented by way of a motion

to correct sentence. Robinson, 805 N.E.2d at 787. Sentencing errors that are not facially

                                              4
apparent must be addressed via direct appeal or post-conviction relief. Neff, 888 N.E.2d

at 1251. In addition, a motion to correct erroneous sentence may only arise out of

information contained on the formal judgment of conviction, not from the abstract of

judgment. Id.

        The gist of Davis’s argument on appeal is that the “enhancements and consecutive

sentences [for his attempted murder convictions] are not based on principles of

rehabilitation or the nonviolent nature of the defendant as required by Article 1 Sections

16 and 18 of the Constitution of Indiana, and they are not authorized by statute.”

Appellant’s Br. p. 3. This argument, however, falls plainly outside the parameters of

Section 35-38-1-15. Resolution of this issue requires us to go beyond the face of the

formal judgment of conviction. See, e.g., Robinson, 805 N.E.2d at 786-87 (noting that a

claim that the trial court imposed the maximum sentence in partial reliance upon

improper aggravators was not appropriate for a motion to correct sentence). Because the

motion to correct erroneous sentence was not the appropriate vehicle for Davis to use,2

the trial court properly denied his fourth motion to correct erroneous sentence.

        Affirmed.

CRONE, J., and BRADFORD, J., concur.




        2
         As detailed above, Davis has already unsuccessfully sought a direct appeal and post-conviction
relief. And he has unsuccessfully tried, for four times now, to challenge his sentence. It appears that his
only avenue of relief at this point is a successive petition for post-conviction relief.
                                                    5